UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4822


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ADELL ANDREW WILSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:07-cr-00399-NCT-2)


Submitted:    November 17, 2009            Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John  J.   Korzen,   WAKE FOREST UNIVERSITY  SCHOOL  OF  LAW,
Winston-Salem, North Carolina, for Appellant. Terry Michael
Meinecke, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Adell Andrew Wilson appeals from his conviction and

resulting         240-month     sentence,        entered      pursuant     to   his    guilty

plea       to    distribution      of      cocaine    base.        On   appeal,      Wilson’s

counsel has filed an Anders * brief, noting that there are no

meritorious issues for appeal but questioning whether the Fed.

R. Crim. P. 11 hearing was properly conducted and whether the

statutory mandatory minimum sentence imposed in this case was

unconstitutional.              Although        informed      of   his   right   to    do   so,

Wilson has not filed a pro se supplemental brief.                                     After a

thorough review of the record, we affirm.

                  As counsel concedes, the Rule 11 hearing was thorough

and complete, counsel for both parties agreed on a modification

to   the        plea    agreement,      and    Wilson     pled    guilty    knowingly      and

voluntarily.            Turning to the sentence challenge, Wilson asserts

that the statutory mandatory minimum resulted in a sentence that

was not individualized, that violated the separation of powers

doctrine, and that was based on an unconstitutional disparity

between crack and powder cocaine.                           We conclude that Wilson’s

claims          are    meritless     and      that    the    district      court     properly

considered            itself   constrained           by     the   applicable       statutory

minimum sentence.              See Chapman v. United States, 500 U.S. 453,

       *
           Anders v. California, 386 U.S. 738 (1967).



                                                 2
467   (1991)     (noting      that     determinate      sentences     are    not

unconstitutional); United States v. Gonzalez-Ramirez, 561 F.3d

22, 30 (1st Cir. 2009) (deciding that prosecutor’s discretion to

seek enhanced minimum sentence does not violate separation of

powers doctrine), petition for cert. filed (U.S. Sept. 29, 2009)

(No. 09-6745); United States v. Perkins, 108 F.3d 512, 518 (4th

Cir. 1997) (holding that sentencing disparity between crack and

powder cocaine is constitutional).

            In   accordance     with   Anders,    we    examined    the   entire

record in this case, and we found no meritorious issues for

review.        Accordingly,     we     affirm    Wilson’s     conviction     and

sentence.    This court requires that counsel inform his client,

in writing, of his right to petition the Supreme Court of the

United States for further review.           If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on the client.                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the    materials     before   the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        3